         Case 6:20-cv-00812-ADA Document 26 Filed 12/07/20 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                               Western District of Texas
                                 WACO DIVISION

 WSOU INVESTMENTS LLCWSOU                          §
INVESTMENTS LLC,                                   §
                                                   §
                                                   §            CIVIL ACTION NO.
v.                                                 §            WA:20-CV-00812-ADA
                                                   §
                                                   §            JUDGE ALBRIGHT
                                                   §
JUNIPER NETWORKS, INC., JUNIPER                    §
NETWORKS, INC., WSOU INVESTMENTS                   §
LLC.


                  ORDER GOVERNING PROCEEDINGS – PATENT CASE

This Order shall govern proceedings in this case. The following deadlines are hereby set:

     This case is SET for a telephonic Rule 16 Case Management Conference on Monday,
     December 21, 2020 at 1:30 p.m. Participants shall dial into the following number 5
     minutes before the scheduled time: 866.434.5269; access code 967-8090. Lead counsel for
     each party, and all unrepresented parties, shall be present. Client representatives are
     welcome to attend, but such attendance is not required. The Court expects the parties to be
     prepared to discuss any pre-Markman issues raised in the parties’ joint Case Readiness
     Status Report.

1. (Not later than 7 days before the CMC). Plaintiff shall serve preliminary infringement
   contentions in the form of a chart setting forth where in the accused product(s) each
   element of the asserted claim(s) are found. Plaintiff shall also identify the priority date (i.e.
   the earliest date of invention) for each asserted claim and produce: (1) all documents
   evidencing conception and reduction to practice for each claimed invention, and (2) a copy
   of the file history for each patent in suit.


2. (Two weeks after the CMC). The Parties shall submit an agreed Scheduling Order. If the
   parties cannot agree, the parties shall submit a separate Joint Motion for entry of each Order
   briefly setting forth their respective positions on items where they cannot agree. Absent
   agreement of the parties, the Plaintiff shall be responsible for the timely submission of this
   and other Joint filings.

3. (Two weeks after the CMC). Deadline for Motions to Transfer. The Court also adopts
   the following page limits and briefing schedule for Motions to Transfer:
           Case 6:20-cv-00812-ADA Document 26 Filed 12/07/20 Page 2 of 11




         a.       Opening – 15 pages
         b.       Response – 15 pages, due 14 days after the Opening brief
         c.       Reply – 5 pages, due 7 days after the Response brief

5. (Seven weeks after the CMC). Defendant shall serve preliminary invalidity contentions
   in the form of (1) a chart setting forth where in the prior art references each element of the
   asserted claim(s) are found, (2) an identification of any limitations the Defendant contends
   are indefinite or lack written description under section 112, and (3) an identification of any
   claims the Defendant contends are directed to ineligible subject matter under section 101.
   Defendant shall also produce (1) all prior art referenced in the invalidity contentions, (2)
   technical documents, including software where applicable, sufficient to show the operation
   of the accused product(s), and (3) summary, annual sales information for the accused
   product(s) for the two years preceding the filing of the Complaint,1 unless the parties agree
   to some other timeframe.
                                            DISCOVERY

Except with regard to venue, jurisdictional, and claim construction-related discovery, all other
discovery is stayed until after the Markman hearing. Notwithstanding this general stay of
discovery, the Court will permit limited discovery by agreement of the parties, or upon request,
where exceptional circumstances warrant. For example, if discovery outside the United States is
contemplated, the Court will be inclined to allow such discovery to commence before the
Markman hearing.

With respect to venue and jurisdictional discovery, the Court generally grants leave for the parties to
conduct targeted discovery. The Court’s default venue/jurisdiction discovery limits are as follows:

         1.       Interrogatories: 5 per party
         2.       Requests for Production: 5 per party
         3.       Fact depositions: 4 hours for a 30(b)(6) witness per party

To the extent a party provides multiple declarations in support or against a motion to transfer venue
or a motion to dismiss based on lack of jurisdiction, the Court will allow the other side to have
additional interrogatories (e.g., 2 more), RFPs (e.g., 2 more), and deposition time (e.g., 2 more
hours). To the extent the parties cannot agree what the additional number of interrogatories, RFPs,
and deposition time should be, the Court encourages the parties to contact the Court to request a
telephonic discovery hearing.

Following the Markman hearing, the following discovery limits will apply to this case. The Court
will consider reasonable requests to adjust these limits should circumstances warrant.

         1.       Interrogatories: 30 per side2
_______________________________
1 With regard to expired patents, the sales information shall be provided for the two years preceding expiration.
2 A “side” shall mean the plaintiff (or related plaintiffs suing together) on the one hand, and the defendant (or related
defendants sued together) on the other hand. In the event that the Court consolidates related cases for pretrial
purposes, with regard to calculating limits imposed by this Order, a “side” shall be interpreted as if the cases were
proceeding individually. For example, in consolidated cases the plaintiff may serve up to 30 interrogatories on each
defendant, and each defendant may serve up to 30 interrogatories on the plaintiff.
          Case 6:20-cv-00812-ADA Document 26 Filed 12/07/20 Page 3 of 11




         2.       Requests for Admission: 45 per side
         3.       Requests for Production: 75 per side
         4.       Fact Depositions: 70 hours per side (for both party and non-party witnesses
                  combined)
         5.       Expert Depositions: 7 hours per report3


Electronically Stored Information. As a preliminary matter, the Court will not require general
search and production of email or other electronically stored information (ESI), absent a showing of
good cause. If a party believes targeted email/ESI discovery is necessary, it shall propose a procedure
identifying custodians and search terms it believes the opposing party should search. The opposing
party can oppose, or propose an alternate plan. If the parties cannot agree, they shall contact
chambers to schedule a call with the Court to discuss their respective positions.

                                          DISCOVERY DISPUTES

A party may not file a Motion to Compel discovery unless: (1) lead counsel have met and conferred
in good faith to try to resolve the dispute, and (2) the party has contacted the Court’s law clerk (with
opposing counsel) to arrange a telephone conference with the Court to summarize the dispute and the
parties respective positions. Summaries shall be neutral and non-argumentative. After hearing from
the parties, the Court will determine if further briefing is required.

                                           PROTECTIVE ORDER

Pending entry of the final Protective Order, the Court issues the following interim Protective Order
to govern the disclosure of confidential information in this matter:

         If any document or information produced in this matter is deemed confidential by the
         producing party and if the Court has not entered a protective order, until a protective order is
         issued by the Court, the document shall be marked “confidential” or with some other
         confidential designation (such as “Confidential – Outside Attorneys Eyes Only”) by the
         disclosing party and disclosure of the confidential document or information shall be limited
         to each party’s outside attorney(s) of record and the employees of such outside

         If a party is not represented by an outside attorney, disclosure of the confidential document
         or information shall be limited to one designated “in house” attorney, whose identity and job
         functions shall be disclosed to the producing party 5 days prior to any such disclosure, in
         order to permit any motion for protective order or other relief regarding such disclosure. The
         person(s) to whom disclosure of a confidential document or information is made under this
         local rule shall keep it confidential and use it only for purposes of litigating the case.

_____________________________________
3 For
    example, if a single technical expert submits reports on both infringement and invalidity, he or she may be
deposed for up to 14 hours in total.
        Case 6:20-cv-00812-ADA Document 26 Filed 12/07/20 Page 4 of 11




                             CLAIM CONSTRUCTION ISSUES

Terms for Construction. Based on the Court’s experience, the Court believes that it should
have presumed limits on the number of claim terms to be construed. The “presumed limit” is
the maximum number of terms that each side may request the Court to construe without
further leave of Court. If the Court grants leave for the additional terms to be construed,
depending on the complexity and number of terms, the Court may split the Markman hearing
into multiple hearings.

The presumed limits based on the number of patents-in-suit are as follows:

                     Limits for Number of Claim Terms to be Construed

1-2 Patents                          3-5 Patents                     More than 5 Patents
8 terms                              10 terms                        12 terms

When the parties submit their joint claim construction statement, in addition to the term and
the parties’ proposed constructions, the parties should indicate which party or side proposed
that term, or if that was a joint proposal.

Claim Construction Briefing. The Court will require non-simultaneous claim construction
briefing with the following default page limits; however, where exceptional circumstances
warrant, the Court will consider reasonable requests to adjust these limits. These page limits
shall also apply collectively for consolidated cases; however, the Court will consider
reasonable requests to adjust page limits in consolidated cases where circumstances warrant.
In addition, the Court is very familiar with the law of claim construction and encourages the
parties to forego lengthy recitations of the underlying legal authorities and instead focus on the
substantive issues unique to each case.

Unless otherwise agreed by the parties, all filings will take place at 5:00 p.m. CT.

Unless otherwise agreed to by the parties, the default order of terms in the parties’ briefs shall
be based on 1) the patent number (lowest to highest), the claim number (lowest to highest),
and order of appearance within the lowest number patent and claim. An example order may be
as follows:

       1.     10,000,000 Patent, Claim 1, Term 1
       2.     10,000,000 Patent, Claim 1, Term 2 (where Term 2 appears later in the claim
              than does Term 1)
      3.      10,000,000 Patent, Claim 2, Term 3 (where Term 3 appears later in the claim
              than does Terms 2 and 3)
      4.      10,000,001 Patent, Claim 1, Term 4
      5.      10,000,001 Patent, Claim 3, Term 5
      6.      10,000,002 Patent, Claim 2, Term 6
          Case 6:20-cv-00812-ADA Document 26 Filed 12/07/20 Page 5 of 11




To the extent that the same or similar terms appear in multiple claims, those same or similar
terms should be ordered according to the lowest patent number, lowest claim number, and
order of appearance within the patent and claim.


                                   Page Limits for Markman Briefs

 Brief                    1-2 Patents               3-5 Patents               More than 5 Patents

 Opening                  20 pages                  30 pages                  30 pages, plus 5
 (Plaintiff)                                                                  additional pages for
                                                                              each patent over 5 up
                                                                              to a maximum of 45
                                                                              pages
 Response                 20 pages                  30 pages                  30 pages, plus 5
 (Defendant)                                                                  additional pages for
                                                                              each patent over 5 up
                                                                              to a maximum of 45
                                                                              pages
 Reply                    10 pages                  15 pages                  15 pages, plus 2
 (Plaintiff)                                                                  additional pages for
                                                                              each patent over 5 up
                                                                              to a maximum of 21
                                                                              pages
 Sur-Reply                10 pages                  15 pages                  15 pages, plus 2
 (Defendant)                                                                  additional pages for
                                                                              each patent over 5 up
                                                                              to a maximum of 21
                                                                              pages

                  Technology Tutorials and Conduct of the Markman Hearing

Technology tutorials are optional. If the parties would like to submit one, the tutorial should be in
electronic form, with voiceovers, and submitted at least one week before the Markman hearing. If a
party believes a live tutorial would be of particular benefit to the Court, the parties should contact the
Court to request a Zoom or telephonic tutorial so that the tutorial can be scheduled to occur at least a
week before the Markman hearing. In general, tutorials should be: (1) directed to the underlying
technology (rather than argument related to infringement or validity), and (2) limited to 15 minutes
per side. For the Court’s convenience, the tutorial may be recorded, but will not be part of the record.
Parties may not rely on or cite to the tutorial in other aspects of the litigation.

The Court generally sets aside one half day for the Markman hearing; however, the Court is open to
reserving more or less time, depending on the complexity of the case and input from the parties. As a
general rule, the party opposing the Court’s preliminary construction shall go first. If both parties are
unwilling to accept the Court’s preliminary construction, the Plaintiff shall typically go first.
           Case 6:20-cv-00812-ADA Document 26 Filed 12/07/20 Page 6 of 11




                                                GENERAL ISSUES

1.       The Court will entertain reasonable requests to streamline the case schedule and discovery
         and encourages the parties to contact the Court’s law clerk (with opposing counsel) to
         arrange a call with the Court when such interaction might help streamline the case.

2.       To the extent the parties need to email the Court, the parties should use the following email
         address: TXWDml_LawClerks_JudgeAlbright@txwd.uscourts.gov.

3.       The Court is generally willing to extend the response to the Complaint up to 45 days if
         agreed by the parties. However, longer extensions are disfavored and will require good
         cause.

4.       Plaintiff must file a notice informing the Court when an IPR is filed, the expected time for an
         institution decision, and the expected time for a final written decision, within two weeks of
         the filing of the IPR.

5.       After the trial date is set, the Court will not move the trial date except in extreme situations.
         To the extent a party believes that the circumstances warrant continuing the trial date, the
         parties are directed to contact the Court to request a telephonic hearing.

6.       The Court does not have a limit on the number of motions for summary judgment (MSJs);
         however, absent leave of Court, the cumulative page limit for Opening Briefs for all MSJs is
         40 pages per side.

7.       There may be instances where the submission of substantive briefs via audio file will be of
         help to the Court. If a party is contemplating submitting a brief via audio file it should
         contact the Court for guidance on whether it would be helpful to the Court. However, the
         Court has determined that audio recordings of Markman briefs are of limited value and those
         need not be submitted. The recordings shall be made in a neutral fashion, shall be verbatim
         transcriptions without additional colloquy (except that citations and legal authority sections
         need not be included), and each such file shall be served on opposing counsel. The Court
         does not have a preference for the manner of recording and has found automated software
         recordings, as well as attorney recordings, to be more than satisfactory. Audio files shall be
         submitted via USB drive, Box (not another cloud storage)4, or email to the law clerk (with a
         cc to opposing counsel) and should be submitted in mp3 format.

8.       For Markman briefs, summary judgment motions, and Daubert motions, each party shall
         deliver to Chambers one (1) paper copy of its Opening, Response, and Reply briefs, omitting
         attachments, at least a week before the hearing. Each party shall also provide an electronic
         copy of the briefs and exhibits via cloud storage5 or USB drive. For Markman briefs, the
         parties should also include a (1) paper copy of all patents-in-suit and the Joint Claim
_________________________________________
4 The parties should contact the law clerk to request a Box link so that the party can directly upload the files to the
Court’s Box account.
5 The parties should contact the law clerk to request a Box link so that the party can directly upload the files to the
Court’s Box account. The filenames for any exhibits should be a description of the exhibit, e.g., “U.S. Patent No.
10,000,000” or “Prosecution history for 10,000,000 (January 20, 2020, Office Action).”
         Case 6:20-cv-00812-ADA Document 26 Filed 12/07/20 Page 7 of 11




Construction Statement. To the extent the Court appoints a technical adviser, each party shall deliver
the same to the technical adviser.


SIGNED this 7th day of December, 2020.


                                               ______________________________
                                               ALAN D ALBRIGHT
                                               UNITED STATES DISTRICT JUDGE
             Case 6:20-cv-00812-ADA Document 26 Filed 12/07/20 Page 8 of 11




                                        APPENDIX A - DEFAULT SCHEDULE

  Deadline                            Item
 7 days before CMC                    Plaintiff serves preliminary6 infringement contentions in the form
                                      of a chart setting forth where in the accused product(s) each
                                      element of the asserted claim(s) are found. Plaintiff shall also
                                      identify the earliest priority date (i.e. the earliest date of invention)
                                      for each asserted claim and produce: (1) all documents evidencing
                                      conception and reduction to practice for each claimed invention,
                                      and (2) a copy of the file history for each patent in suit.

 2 weeks after CMC                    Deadline for Motions to Transfer.

 7 weeks after CMC                    Defendant serves preliminary invalidity contentions in the form of
                                      (1) a chart setting forth where in the prior art references each
                                      element of the asserted claim(s) are found, (2) an identification of
                                      any limitations the Defendant contends are indefinite or lack
                                      written description under section 112, and (3) an identification of
                                      any claims the Defendant contends are directed to ineligible
                                      subject matter under section 101. Defendant shall also produce (1)
                                      all prior art referenced in the invalidity contentions, (2) technical
                                      documents, including software where applicable, sufficient to
                                      show the operation of the accused product(s), and (3) summary,
                                      annual sales information for the accused product(s) for the two
                                      years preceding the filing of the Complaint, unless the parties
                                      agree to some other timeframe.

 9 weeks after CMC                    Parties exchange claim terms for construction.

 11 weeks after CMC                   Parties exchange proposed claim constructions.

 12 weeks after CMC                   Parties disclose extrinsic evidence. The parties shall disclose any
                                      extrinsic evidence, including the identity of any expert witness
                                      they may rely upon with respect to claim construction or
                                      indefiniteness. With respect to any expert identified, the parties
                                      shall identify the scope of the topics for the witness’s expected




____________________________________________


6 The parties may amend preliminary infringement contentions and preliminary invalidity contentions without leave
of court so long as counsel certifies that it undertook reasonable efforts to prepare its preliminary contentions and the
amendment is based on material identified after those preliminary contentions were served, and should do so
seasonably upon identifying any such material. Any amendment to add patent claims requires leave of court so that
the Court can address any scheduling issues.
           Case 6:20-cv-00812-ADA Document 26 Filed 12/07/20 Page 9 of 11




                                      testimony.7 With respect to items of extrinsic evidence, the
                                      parties shall identify each such item by production number or
                                      produce a copy of any such item if not previously produced.

 13 weeks after CMC                  Deadline to meet and confer to narrow terms in dispute and
                                     exchange revised list of terms/constructions
                                     .
 14 weeks after CMC                  Plaintiff files Opening claim construction brief, including any
                                     arguments that any claim terms are not indefinite.

 17 weeks after CMC                  Defendant files Responsive claim construction brief.

 19 weeks after CMC                  Plaintiff files Reply claim construction brief.

 21 weeks after CMC                  Defendant files a Sur-Reply claim construction brief.

 3 business days after               Parties submit Joint Claim Construction Statement.
 submission of sur-reply             See General Issues Note #8 regarding providing copies of the
                                     briefing to the Court and the technical adviser (if appointed).

 22 weeks after CMC (but             Parties submit optional technical tutorials to the Court and
 at least 1 week before              technical adviser (if appointed).8
 Markman hearing)
 23 weeks after CMC                  Markman Hearing at [9:00 a.m. or 1:30 p.m.]
 (or as soon as practicable)
 1 business day after                Fact Discovery opens; deadline to serve Initial Disclosures per
 Markman hearing                     Rule 26(a).
 6 weeks after Markman               Deadline to add parties.
 hearing
 8 weeks after Markman               Deadline to serve Final Infringement and Invalidity
 hearing                             Contentions. After this date, leave of Court is required for any
                                     amendment to Infringement or Invalidity contentions. This
                                     deadline does not relieve the Parties of their obligation to
                                     seasonably amend if new information is identified after initial
                                     contentions.




____________________________________
7 Any  party may utilize a rebuttal expert in response to a brief where expert testimony is relied upon by the other
party.
8 The parties should contact the law clerk to request a Box link so that the party can directly upload the file to

the Court’s Box account.
      Case 6:20-cv-00812-ADA Document 26 Filed 12/07/20 Page 10 of 11




16 weeks after Markman hearing   Deadline to amend pleadings. A motion is not required
                                 unless the amendment adds patents or patent claims.
                                 (Note: This includes amendments in response to a
                                 12(c) motion.)

26 weeks after Markman           Deadline for the first of two meet and confers to
                                 discuss significantly narrowing the number of claims
                                 asserted and prior art references at issue. Unless the
                                 parties agree to the narrowing, they are ordered to
                                 contact the Court’s Law Clerk to arrange a
                                 teleconference with the Court to resolve the disputed
                                 issues.

30 weeks after Markman hearing   Close of Fact Discovery.

31 weeks after Markman hearing   Opening Expert Reports
                                 .
35 weeks after Markman hearing   Rebuttal Expert Reports.

38 weeks after Markman hearing   Close of Expert Discovery.

39 weeks after Markman hearing   Deadline for the second of two meet and confer to
                                 discuss narrowing the number of claims asserted and
                                 prior art references at issue to triable limits. To the
                                 extent it helps the parties determine these limits, the
                                 parties are encouraged to contact the Court’s Law
                                 Clerk for an estimate of the amount of trial time
                                 anticipated per side. The parties shall file a Joint
                                 Report within 5 business days regarding the results of
                                 the meet and confer.

40 weeks after Markman hearing   Dispositive motion deadline and Daubert motion
                                 deadline.
                                 See General Issues Note #8 regarding providing copies
                                 of the briefing to the Court and the technical adviser (if
                                 appointed).

42 weeks after Markman hearing   Serve Pretrial Disclosures (jury instructions, exhibits
                                 lists, witness lists, discovery and deposition
                                 designations).
44 weeks after Markman hearing   Serve objections to pretrial disclosures/rebuttal
                                 disclosures.
45 weeks after Markman hearing   Serve objections to rebuttal disclosures and File
                                 Motions in limine.
          Case 6:20-cv-00812-ADA Document 26 Filed 12/07/20 Page 11 of 11




 46 weeks after Markman                      File Joint Pretrial Order and Pretrial Submissions (jury
 hearing                                     instructions, exhibits lists, witness lists, discovery and
                                             deposition designations); file oppositions to motions in
                                             limine

 47 weeks after Markman                      File Notice of Request for Daily Transcript or Real
 hearing                                     Time Reporting. If a daily transcript or real time
                                             reporting of court proceedings is requested for trial, the
                                             party or parties making said request shall file a notice
                                             with the Court and e-mail the Court Reporter, Kristie
                                             Davis at kmdaviscsr@yahoo.com
                                             Deadline to meet and confer regarding remaining
                                             objections and disputes on motions in limine.

 3 business days before                      File joint notice identifying remaining objections to
 Final Pretrial Conference.                  pretrial disclosures and disputes on motions in limine.

 49 weeks after Markman                      Final Pretrial Conference. The Court expects to set this
 hearing (or as soon as practicable)         date at the conclusion of the Markman Hearing
                                             .
 52 weeks after Markman                      Jury Selection/Trial. The Court expects to set these
 hearing (or as soon as practicable)9        dates at the conclusion of the Markman Hearing.




___________________________________
9 Ifthe actual trial date materially differs from the Court’s default schedule, the Court will consider reasonable
amendments to the case schedule post-Markman that are consistent with the Court’s default deadlines in light of
the actual trial date.
